COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON




                                          ORDER



Cause number:          01-1 0-01 022-CV

Style:                 Jesus Miranda v. Stephen Byles

Date motion filed:     April 13, 2012

Party filing motion:   Appellant


        On April 13, 20 12, appellant filed a motion for rehearing, which was corrected on
April 16, 2012. The Court requests that appellee file a response to appellant's motion for
rehearing and orders that any response be filed within 15 days of the date of this order.
See Tex. R. App. P. 49.2.



Judge's signature: Is/ Laura C. Higley
                  Acting for the Court


Panel consists of: Justices Keyes, Higley, and Massengale.


Date: June 26, 2012